DAUKSCH, Judge,
dissenting.
In my opinion the trial judge abused his discretion in failing to award to the former wife, as lump sum alimony, the husband’s interest in the marital home. Although the income of the parties is approximately equal, the present and future ability of the husband to earn a living is far superior to the wife’s. Hers is nil. For her future security and in recognition of her many years as a wife and mother of seven children, I suggest she not only needs, but deserves that asset.
I would reverse that portion of the judgment which fails to award the lump sum alimony.